                Case 2:20-cv-01030-MJP Document 13 Filed 11/10/20 Page 1 of 10




 1                                                              HONORABLE MARSHA PECHMAN

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   RICHARD MOONEY,                                       No. 2:20-cv-1030-MJP
10                                 Plaintiff,              MODEL STIPULATED PROTECTIVE
                                                           ORDER
11         v.
12   ROLLER BEARING COMPANY OF
     AMERICA, INC., a Delaware corporation,
13
                                   Defendant.
14
      1.     PURPOSES AND LIMITATIONS
15
             Discovery in this action is likely to involve production of confidential, proprietary, or
16
      private information for which special protection may be warranted. Accordingly, the parties
17
      hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
18
      parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
19
      protection on all disclosures or responses to discovery, the protection it affords from public
20
      disclosure and use extends only to the limited information or items that are entitled to
21
      confidential treatment under the applicable legal principles, and it does not presumptively
22
      entitle parties to file confidential information under seal.
23
      2.     “CONFIDENTIAL” MATERIAL
24
             “Confidential” material shall include the following documents and tangible things
25

       MODEL STIPULATED PROTECTIVE ORDER - 1
       (Case No. 2:20-cv-1030-MJP)
             Case 2:20-cv-01030-MJP Document 13 Filed 11/10/20 Page 2 of 10




 1   produced or otherwise exchanged: (1) Plaintiff’s employment file and (2) any financial

 2   information and/or documents relating to or regarding Roller Bearing Company of America,

 3   Inc.

 4   3.      SCOPE

 5           The protections conferred by this agreement cover not only confidential material (as

 6   defined above), but also (1) any information copied or extracted from confidential material; (2)

 7   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

 8   conversations, or presentations by parties or their counsel that might reveal confidential

 9   material.

10           However, the protections conferred by this agreement do not cover information that is

11   in the public domain or becomes part of the public domain through trial or otherwise.

12   4.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

13           4.1    Basic Principles. A receiving party may use confidential material that is

14   disclosed or produced by another party or by a non-party in connection with this case only for

15   prosecuting, defending, or attempting to settle this litigation. Confidential material may be

16   disclosed only to the categories of persons and under the conditions described in this agreement.

17   Confidential material must be stored and maintained by a receiving party at a location and in a

18   secure manner that ensures that access is limited to the persons authorized under this agreement.

19           4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
20   ordered by the court or permitted in writing by the designating party, a receiving party may

21   disclose any confidential material only to:

22                  (a)     the receiving party’s counsel of record in this action, as well as

23   employees of counsel to whom it is reasonably necessary to disclose the information for this

24   litigation;

25

      MODEL STIPULATED PROTECTIVE ORDER - 2
      (Case No. 2:20-cv-1030-MJP)
             Case 2:20-cv-01030-MJP Document 13 Filed 11/10/20 Page 3 of 10




 1                   (b)     the officers, directors, and employees (including in house counsel) of the

 2   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 3   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 4   designated;

 5                   (c)     experts and consultants to whom disclosure is reasonably necessary for

 6   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

 7   (Exhibit A);

 8                   (d)     the court, court personnel, and court reporters and their staff;

 9                   (e)     copy or imaging services retained by counsel to assist in the duplication

10   of confidential material, provided that counsel for the party retaining the copy or imaging

11   service instructs the service not to disclose any confidential material to third parties and to

12   immediately return all originals and copies of any confidential material;

13                   (f)     during their depositions, witnesses in the action to whom disclosure is

14   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

15   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

16   transcribed deposition testimony or exhibits to depositions that reveal confidential material

17   must be separately bound by the court reporter and may not be disclosed to anyone except as

18   permitted under this agreement;

19                   (g)     the author or recipient of a document containing the information or a
20   custodian or other person who otherwise possessed or knew the information.

21           4.3     Filing Confidential Material. Before filing confidential material or discussing or

22   referencing such material in court filings, the filing party shall confer with the designating party,

23   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

24   remove the confidential designation, whether the document can be redacted, or whether a

25

      MODEL STIPULATED PROTECTIVE ORDER - 3
      (Case No. 2:20-cv-1030-MJP)
              Case 2:20-cv-01030-MJP Document 13 Filed 11/10/20 Page 4 of 10




 1   motion to seal or stipulation and proposed order is warranted. During the meet and confer

 2   process, the designating party must identify the basis for sealing the specific confidential

 3   information at issue, and the filing party shall include this basis in its motion to seal, along with

 4   any objection to sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures

 5   that must be followed and the standards that will be applied when a party seeks permission from

 6   the court to file material under seal. A party who seeks to maintain the confidentiality of its

 7   information must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the

 8   party filing the motion to seal. Failure to satisfy this requirement will result in the motion to

 9   seal being denied, in accordance with the strong presumption of public access to the Court’s

10   files.

11   5.       DESIGNATING PROTECTED MATERIAL

12            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each

13   party or non-party that designates information or items for protection under this agreement must

14   take care to limit any such designation to specific material that qualifies under the appropriate

15   standards. The designating party must designate for protection only those parts of material,

16   documents, items, or oral or written communications that qualify, so that other portions of the

17   material, documents, items, or communications for which protection is not warranted are not

18   swept unjustifiably within the ambit of this agreement.

19            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
20   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

21   unnecessarily encumber or delay the case development process or to impose unnecessary

22   expenses and burdens on other parties) expose the designating party to sanctions.

23            If it comes to a designating party’s attention that information or items that it designated

24   for protection do not qualify for protection, the designating party must promptly notify all other

25

      MODEL STIPULATED PROTECTIVE ORDER - 4
      (Case No. 2:20-cv-1030-MJP)
            Case 2:20-cv-01030-MJP Document 13 Filed 11/10/20 Page 5 of 10




 1   parties that it is withdrawing the mistaken designation.

 2          5.2     Manner and Timing of Designations. Except as otherwise provided in this

 3   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 4   ordered, disclosure or discovery material that qualifies for protection under this agreement must

 5   be clearly so designated before or when the material is disclosed or produced.

 6                  (a)     Information in documentary form: (e.g., including paper or electronic

 7   documents and deposition exhibits, but excluding transcripts of depositions or other pretrial or

 8   trial proceedings), the designating party must affix the word “CONFIDENTIAL” to each page

 9   that contains confidential material in a manner that will not interfere with the legibility of the

10   document. If only a portion or portions of the material on a page qualifies for protection, the

11   producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

12   markings in the margins).

13                  (b)     Testimony given in deposition or in other pretrial proceedings: the

14   parties and any participating non-parties must identify on the record, during the deposition or

15   other pretrial proceeding, all protected testimony, without prejudice to their right to so designate

16   other testimony after reviewing the transcript. Any party or non-party may, within fifteen days

17   after receiving the transcript of the deposition or other pretrial proceeding, designate portions

18   of the transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect

19   confidential information at trial, the issue should be addressed during the pre-trial conference.
20                  (c)     Other tangible items: the producing party must affix in a prominent place

21   on the exterior of the container or containers in which the information or item is stored the word

22   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

23   the producing party, to the extent practicable, shall identify the protected portion(s).

24          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

25

      MODEL STIPULATED PROTECTIVE ORDER - 5
      (Case No. 2:20-cv-1030-MJP)
            Case 2:20-cv-01030-MJP Document 13 Filed 11/10/20 Page 6 of 10




 1   designate qualified confidential information or materials does not, standing alone, waive the

 2   designating party’s right to secure protection under this agreement for such material. Upon

 3   timely correction of a designation, the receiving party must make reasonable efforts to ensure

 4   that the material is treated in accordance with the provisions of this agreement.

 5   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 6          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

 7   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

 8   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 9   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

10   challenge a confidentiality designation by electing not to mount a challenge promptly after the

11   original designation is disclosed.

12          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

13   regarding confidential designations without court involvement. Any motion regarding

14   confidential designations or for a protective order must include a certification, in the motion or

15   in a declaration or affidavit, that the movant has engaged in a good faith meet and confer

16   conference with other affected parties in an effort to resolve the dispute without court action.

17   The certification must list the date, manner, and participants to the conference. A good faith

18   effort to confer requires a face-to-face meeting or a telephone conference.

19          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court
20   intervention, the designating party may file and serve a motion to retain confidentiality under

21   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

22   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

23   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

24   other parties) may expose the challenging party to sanctions. All parties shall continue to

25

      MODEL STIPULATED PROTECTIVE ORDER - 6
      (Case No. 2:20-cv-1030-MJP)
            Case 2:20-cv-01030-MJP Document 13 Filed 11/10/20 Page 7 of 10




 1   maintain the material in question as confidential until the court rules on the challenge.

 2   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 3   LITIGATION

 4          If a party is served with a subpoena or a court order issued in other litigation that

 5   compels disclosure of any information or items designated in this action as

 6   “CONFIDENTIAL,” that party must:

 7                  (a)     promptly notify the designating party in writing and include a copy of

 8   the subpoena or court order;

 9                  (b)     promptly notify in writing the party who caused the subpoena or order to

10   issue in the other litigation that some or all of the material covered by the subpoena or order is

11   subject to this agreement. Such notification shall include a copy of this agreement; and

12                  (c)     cooperate with respect to all reasonable procedures sought to be pursued

13   by the designating party whose confidential material may be affected.

14   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

15          If a receiving party learns that, by inadvertence or otherwise, it has disclosed

16   confidential material to any person or in any circumstance not authorized under this agreement,

17   the receiving party must immediately (a) notify in writing the designating party of the

18   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

19   protected material, (c) inform the person or persons to whom unauthorized disclosures were
20   made of all the terms of this agreement, and (d) request that such person or persons execute the

21   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

22   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

23   MATERIAL

24          When a producing party gives notice to receiving parties that certain inadvertently

25

      MODEL STIPULATED PROTECTIVE ORDER - 7
      (Case No. 2:20-cv-1030-MJP)
            Case 2:20-cv-01030-MJP Document 13 Filed 11/10/20 Page 8 of 10




 1   produced material is subject to a claim of privilege or other protection, the obligations of the

 2   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

 3   provision is not intended to modify whatever procedure may be established in an e-discovery

 4   order or agreement that provides for production without prior privilege review. The parties

 5   agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

 6   10.    NON TERMINATION AND RETURN OF DOCUMENTS
 7          Within 60 days after the termination of this action, including all appeals, each receiving
 8   party must return all confidential material to the producing party, including all copies, extracts
 9   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
10   destruction.
11          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
12   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
13   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
14   work product, even if such materials contain confidential material.
15          The confidentiality obligations imposed by this agreement shall remain in effect until a
16   designating party agrees otherwise in writing or a court orders otherwise.
17                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18
     DATED: s/ Patrick J. Kang (per email authorization)
19
     Patrick J. Kang, WSBA No. 30726
20   Kristina Ohlinger, WSBA No. 56411
21   Premier Law Group, PLLC
     1408 140th Place NE
22   Bellevue, WA 98007
     (206) 285-1743 Phone
23   patrick@premierlawgroup.com
     kristina@premierlawgroup.com
24   Attorneys for Plaintiff
25

      MODEL STIPULATED PROTECTIVE ORDER - 8
      (Case No. 2:20-cv-1030-MJP)
            Case 2:20-cv-01030-MJP Document 13 Filed 11/10/20 Page 9 of 10




 1

 2   DATED: s/ Blake Marks-Dias

 3   Blake Marks-Dias, WSBA No. 28169
     Victoria E. Ainsworth, WSBA No. 49677
 4   CORR CRONIN LLP
     1001 Fourth Avenue, Suite 3900
 5   Seattle, Washington 98154
     (206) 625-8600 Phone
 6   bmarksdias@corrcronin.com
     tainsworth@corrcronin.com
 7   Attorneys for Defendant

 8
                        PURSUANT TO STIPULATION, IT IS SO ORDERED
 9
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of
10
     any documents in this proceeding shall not, for the purposes of this proceeding or any other
11
     federal or state proceeding, constitute a waiver by the producing party of any privilege
12
     applicable to those documents, including the attorney-client privilege, attorney work-product
13
     protection, or any other privilege or protection recognized by law.
14

15
     DATED: November 10, 2020
16

17

18

19
                                                          A
                                                          HONORABLE MARSHA PECHMAN
                                                          United States District Court Judge
20

21

22

23

24

25

      MODEL STIPULATED PROTECTIVE ORDER - 9
      (Case No. 2:20-cv-1030-MJP)
              Case 2:20-cv-01030-MJP Document 13 Filed 11/10/20 Page 10 of 10




 1                                              EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I, ____________________________________ [print or type full name], of

 4   ____________________________________ [print or type full address], declare under penalty

 5   of perjury that I have read in its entirety and understand the Stipulated Protective Order that

 6   was issued by the United States District Court for the Western District of Washington on

 7   __________ [date] in the case of Richard Mooney v. Roller Bearing Company of America, Inc.,

 8   Case No. 2:20-cv-1030-MJP. I agree to comply with and to be bound by all the terms of this

 9   Stipulated Protective Order and I understand and acknowledge that failure to so comply could

10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I

11   will not disclose in any manner any information or item that is subject to this Stipulated

12   Protective Order to any person or entity except in strict compliance with the provisions of this

13   Order.

14            I further agree to submit to the jurisdiction of the United States District Court for the

15   Western District of Washington for the purpose of enforcing the terms of this Stipulated

16   Protective Order, even if such enforcement proceedings occur after termination of this action.

17   Date:

18   City and State where sworn and signed:

19   Printed name:
20   Signature:

21

22

23

24

25

      MODEL STIPULATED PROTECTIVE ORDER - 10
      (Case No. 2:20-cv-1030-MJP)
